 In the Matter Of MCCABE, HAMILTON AND RENNY, LIMITEDandHONOLULU LONGSHOREMEN'S ASSOCIATION, LOCAL 38-136 OF THEINTERNATIONAL LONGSHOREMEN'S ASSOCIATIONCase No. R-150.-Decided September 2, 1937Stevedoring Industry-Investigation of Representatives:controversy con-cerning representation of employees:majority status disputedby employer-Unit Appropriate for CollectiveBargaining:confined to regular, as distinguishedfrom casual,employees;regular employeesdefined-Elcct',on01 deredMr. E. J. Eagenfor the Board.Mr. Frank E. ThompsonandMr. Montgomery E. Winn,of Hono-lulu, Territory of Hawaii, for the Company.Mr. Julius Schlezinger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEIn February 1937, the Honolulu Longshoremen's Association,herein called the Union, filed a petition with the Regional Directorfor the Twentieth Region (San Francisco, California) alleging thata question affecting commerce had arisen concerning the represen-tation of the longshoremen employed by McCabe, Hamilton andRenny, Limited, Honolulu, Territory of Hawaii, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On March 9, 1937,the National Labor Relations Board, herein called the Board, issuedan order authorizing the Regional Director for the Twentieth Regionto conduct an investigation and provide a hearing in connectiontherewith.Notice of hearing was duly served upon the parties.Pursuant to the notice, a hearing was conducted by J. FrankMcLaughlin, the TrialExaminerduly designated by the Board, onMay 18 and 20, 1937, in Honolulu, Territory of Hawaii, and testi-mony was taken.Full opportunity to be heard, to examine and tocross-examinewitnesses and to introduce evidence bearing upon theissues wasafforded all parties.The Board has reviewed the con-duct of the hearing and the rulings of the Trial Examiner and finds547 548NATIONAL LABOR RELATIONS BOARDthat no errors were committed.All rulings of the Trial Examinerare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMcCabe, Hamilton and Renny,Limited, a Hawaiian corporation,is engaged in the business of stevedoring in Honolulu,Territory ofHawaii.Among the steamship companies,for whom the Companyloads and unloads steamers at the Port of Honolulu,are the DollarSteamship Company, Nippon Yuson Kaisha Line, Canadian PacificLine, and Canadian Australasian Line. It also does work for theUnited States Army and Navy.H. THE UNIONHonolulu Longshoremen'sAssociation,Local 38-136 of the Inter-national Longshoremen'sAssociation is a labor organization affil-iated with the American Federation of Labor.It admits as mem-bers waterfront employees employed in the Port of Honolulu.III.THE APPROPRIATE UNITThe longshoremen employed by the Company are divided into tenregular gangs of about 24 men each.These gangs are under thesupervision of five head foremen,each of whom is in charge of twoof the gangs.When a steamer, which is to be unloaded by the Com-pany,arrives in the Port it is assigned to one of the head foremen.This head foreman,with the assistance of his subforeman, thenmakes up his gangs from the stevedores on the waterfront. It iscustomary for the same men to be selected each time the gangs aremade up.However,when vacancies occur or an especially heavyschedule requires extra men,additional stevedores are hired by thehead foreman on the waterfront.As a result, a great many personsappear on the Company pay roll who are not normally employedby it.The Company classifies its employees as either regular or casual.The regular employees are those normally employed by the Com-pany, while the casual are those employed only at infrequent inter-vals.The Company contends that there is a sharp distinctionbetween its regular and casual employees,and that only the formershould be considered in determining the exclusive bargaining agency.The Union does not deny this contention.Only the regular em-ployees of the Company will be included in the appropriate unit,therefore. DECISIONS AND ORDERS549There is some difficulty,however,in determining which longshore-men are regular employees of the Company.The Company claimsthat it has about 310 regular employees.It arrives at this figure bydefining a regular employee as a stevedore who has worked for theCompany for at least a year and has earned no less than$100 duringthat period.In distinguishing between regular and casual em-ployees some limitations must of necessity be set.We will includein the appropriate unit those longshoremen who have been employedby the Company for not less than 75 hours during the last sixmonths.Since the men earn 60¢ an hour this determination doesnot vary widely from that requested by the Company. The sixmonths period is preferable in this case because the evidence indi-cates that conditions just previous to this period were badly unset-tled because of the Pacific Coast maritime strike.We find that in order to insure to employees the full benefit oftheir right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act,the longshoremen whohave been employed by the Company for not less than 75 hoursduring the six months immediately preceding the date of this De-cision and Direction of Election constitute a unit appropriate forthe purposes of collective bargaining.IV.QUESTION CONCERNING REPRESENTATIONThe Union contends and the Company denies that it represents amajority of the Company's employees.It is impossible to de-termine from the evidence introduced at the hearing whether or notthe contention of the Union is correct.We conclude that a questionconcerning representation has arisen which can best be settled bya secret ballot.V. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, tends to lead to labor disputes burden-ing and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.The longshoremen who have been employed by McCabe, Hamil-ton and Renny, Limited, for 75 hours or more during the six monthsimmediately preceding the date of this Decision and Direction ofElection constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the NationalLabor Relations Act.49446-38-volm-36 550NATIONAL LABOR RELATIONS BOARD2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the aforesaid unit, within the mean-ing of Section 9 (c) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it isDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith McCabe, Hamilton and Renny, Limited, an election by secretballot shall be conducted within thirty (30) days from the date ofthis Decision and Direction of Election, under the direction and super-vision of Lawrence Norrie, Honolulu, Territory of Hawaii, acting inthismatter as agent for the National Labor Relations Board andsubject to Article III, Section 9 of said Rules and Regulations, amongthe longshoremen who have been employed by McCabe, Hamilton andRenny, Limited, for 75 hours or more during the six months im-mediately preceding the date of this Direction, to determine whetheror not they desire to be represented by Honolulu Longshoremen'sAssociation,Local 38-136 of the International Longshoremen'sAssociation for the purposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.